DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 MARLA YOUNG and SONNY STEEL,
                          Appellants,

                                    v.

FLORIDA DEPARTMENT OF TRANSPORTATION, ROAD RANGERS OF
  BROWARD, INC., SUNSHINE TOWING AT BROWARD, INC., and
            AECOM TECHNICAL SERVICES, INC.,
                        Appellees.

                              No. 4D17-2409

                          [November 8, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John Joseph Murphy, III, Judge; L.T. Case Nos.
2013CA012572CA and 2015002456CA(08).

    Roy D. Wasson of Wasson & Associates, Chartered, Miami, and Andrew
Winston and Bradley Winston of The Winston Law Firm, Fort Lauderdale,
for appellants Marla Young and Sonny Steel.

   Ralph L. McGrath, Jr. and Cameron L. McGrath of McGrath Law Group,
Fort Lauderdale, for appellee Florida Department of Transportation.

   Robert I. Buchsbaum of Kramer, Green, Zuckerman, Greene &
Buchsbaum, P.A., Hollywood, and John J. Wilke of The Law Office of John
J. Wilke, P.A., Boca Raton, for appellees Road Rangers of Broward, Inc.,
and Sunshine Towing at Broward, Inc.

  Suzanne Y. Labrit and Timothy D. Woodward of Shutts & Bowen, LLP,
Tampa, and Amy M. Wessel of Shutts & Bowen, LLP, Fort Lauderdale, for
appellee Aecom Technical Services, Inc.

PER CURIAM.

  Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2